UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 25, 2010 GLOBAL GOLD CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 02-69494 13-3025550 (State or other jurisdiction (Commission (IRS of incorporation) File Number) Identification No.) 45 East Putnam Avenue, Greenwich, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (203) 422-2300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. On October 25, 2010, in connection with its private placement of stock in the Company which closed on December 30, 2008 and pursuant to the decision of the non-interested members of the Board of Directors on October 19, 2010 amending the warrant strike price per share from $0.15 to $0.10, the Company had 2,500,000 warrants exercised, out of 4,750,000 warrants available, for a total of $250,000.The shares were issued pursuant to the exemptions from registration requirements of the Securities Act under Regulation D based upon representations and covenants provided by the respective purchasers.The Company anticipates that the balance of the 4,750,000 warrants will be exercised. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GLOBAL GOLD CORPORATION Dated: October 28, 2010 Global Gold Corporation By: /s/Van Z. Krikorian Name: Van Z. Krikorian Title: Chairman and Chief Executive Officer
